[Cite as DiFranco v. FirstEnergy Corp., 134 Ohio St. 3d 144, 2012-Ohio-5445.]




     DIFRANCO ET AL., APPELLEES, v. FIRSTENERGY CORPORATION ET AL.,
                                         APPELLANTS.
[Cite as DiFranco v. FirstEnergy Corp., 134 Ohio St. 3d 144, 2012-Ohio-5445.]
Public Utilities Commission—Exclusive jurisdiction over rate-related matters—
         Common pleas court lacks jurisdiction over claim of fraud in terminating
         discount for all-electric residential customers.
(No. 2011-2025—Submitted September 26, 2012—Decided November 28, 2012.)
                APPEAL from the Court of Appeals for Geauga County,
                            No. 2010-G-2990, 2011-Ohio-5434.
                                    __________________
         MCGEE BROWN, J.
                                           SUMMARY
         {¶ 1} The Cleveland Electric Illuminating Company (“CEI”) and Ohio
Edison Company, appellants, are public utilities under R.C. 4905.02 that supply
electricity throughout northeast Ohio, including Geauga County. CEI and Ohio
Edison (collectively, the “companies”) are wholly owned subsidiaries of appellant
FirstEnergy Corporation, which is not a public utility.                      The appellees are
residential customers of CEI and Ohio Edison.
         {¶ 2} The customers filed a class-action complaint against FirstEnergy and
the companies in the Geauga County Court of Common Pleas.1 The complaint
raised four causes of action: (1) declaratory judgment, (2) breach of contract, (3)
fraud, and (4) injunctive relief.            The customers alleged that the companies
promised to charge them a discounted rate for electricity if they purchased all-
electric homes or equipped their homes with electrical heating systems and


1. The customers also requested class-action status. That issue is not before the court.
                             SUPREME COURT OF OHIO




appliances. The customers further alleged that the companies guaranteed the
discounted rate for as long as the customers maintained their all-electric status.
The customers contend that the companies unilaterally terminated the discount
rates in May 2009 and that they now pay a higher rate for electricity.
       {¶ 3} The sole issue before this court is whether the customers properly
filed their fraud claim in the common pleas court or whether that claim should
have been filed with the Public Utilities Commission of Ohio (the “commission”
or “PUCO”). For the reasons that follow, we find that the commission has
exclusive jurisdiction over the allegations of fraud set forth in the complaint.
                                   BACKGROUND
       {¶ 4} In 1974, the companies implemented commission-approved special
discount rates for certain of their customers. Residential customers who used
electricity as their main source of energy were charged rates lower than those paid
by the companies’ standard-service residential customers. The companies’ all-
electric rate schedules used a “declining block rate structure,” a rate design that
encouraged customers to use more electricity because the customer’s rate declined
with greater energy usage.      See In re Application of Ohio Edison et al. for
Approval of a New Rider & Revision of an Existing Rider, Pub. Util. Comm. No.
10-176-EL-ATA, at 2 (May 25, 2011).
       {¶ 5} In 2006, the commission approved FirstEnergy’s rate-certainty plan.
The approved plan included a provision that certain all-electric rate discounts
would no longer be available to new customers or new premises beginning in
January 2007. Existing all-electric customers were, however, allowed to continue
to receive discounted rates.       The commission stated that the purpose of
discontinuing the all-electric rate schedules for new customers and premises was
to promote energy conservation by eliminating rate discounts to customers who
use large amounts of electricity. In re FirstEnergy, Pub. Util. Comm. No. 05-
1125-EL-ATA, Rehearing Entry, at 7–9 (Mar. 1, 2006).




                                          2
                                January Term, 2012




       {¶ 6} In January 2009, the commission issued an order in FirstEnergy’s
most recent distribution rate case. In re FirstEnergy, Pub. Util. Comm. No. 07-
551-EL-AIR (Jan. 21, 2009). At that time, CEI had 12 residential distribution rate
schedules and Ohio Edison had 7. The commission approved the consolidation of
these different rate schedules into one residential distribution rate for each
company. Id. at 23-24. The consolidation, however, harmed some all-electric
customers because it removed the substantial discounts they were receiving on
their winter heating rates. To mitigate the rate increase, the commission approved
a rate credit (Rider RDC) for these customers. Id.
       {¶ 7} In March 2009, the commission issued its second order in
FirstEnergy’s first electric-security-plan case.     In re FirstEnergy, Pub. Util.
Comm. No. 08-935-EL-SSO (Mar. 25, 2009). In order to create a generation rate
structure similar to the consolidated distribution rate structure approved in
January, the commission consolidated the companies’ various residential
generation rate schedules into a single generation rate schedule for each company.
Like the consolidation of the distribution rate schedules, this consolidation
increased the rate for a number of customers receiving discounted service under
the all-electric residential rate schedules. The commission therefore approved
another residential rate credit (Rider EDR) to mitigate the effect. Id. at 9-10; No.
10-176-EL-ATA, at 3.
       {¶ 8} In addition, in FirstEnergy’s second electric-security-plan case, the
commission ordered that Rider EDR be extended until May 31, 2014. In re
FirstEnergy, Pub. Util. Comm. No. 10-388-EL-SSO (Aug. 25, 2010); No. 10-176-
EL-ATA, at 3. In sum, the distribution and generation credit riders amounted to a
total rate discount of approximately 3.6 cents per kilowatt hour. Id. at 4.
       {¶ 9} Despite these discounts, there was substantial public concern during
the 2009-2010 winter heating season regarding the bills of all-electric residential
customers. In order to provide rate relief to residential customers who were



                                          3
                            SUPREME COURT OF OHIO




harmed by the rate-schedule consolidations, FirstEnergy filed an application with
the commission on February 12, 2010, to revise its current tariffs. Id.
        {¶ 10} Four days later, on February 16, 2010, the customers filed the
underlying complaint against FirstEnergy and the companies in the common pleas
court. The customers alleged that the companies had offered to charge them a
discounted rate for electricity if they purchased all-electric homes or equipped
their homes with electrical heating systems and appliances. According to the
customers, the companies guaranteed that the discounted rate would not end as
long as they maintained their all-electric status, even if the companies removed
the rate from their tariff schedules on file at the PUCO.           The customers
maintained that they relied on the promised discount and purchased all-electric
homes or electrical heating systems and appliances instead of those powered by
natural gas or other sources of energy. The customers contend that despite the
guaranteed discount, the companies eliminated the discount rate in May 2009, and
the customers are now paying a higher rate (four cents or more per kilowatt hour)
for electricity.
        {¶ 11} The complaint raised four causes of action: (1) declaratory
judgment, based on an alleged contractual obligation by the companies to
permanently provide the discounted rates, (2) breach of contract, based on the
companies’ termination of the discounted rates, (3) fraud, for inducing customers
to purchase all-electric homes, electrical heating systems, and appliances by
falsely representing that reduced rates would be permanent, and (4) injunctive
relief, based on the contract and fraud claims, to enjoin the companies from
charging customers more than the discounted rate.
        {¶ 12} On March 3, 2010, the commission issued an order in No. 10-176-
EL-ATA approving FirstEnergy’s application with modifications. As it relates to
this appeal, the order provided interim rate relief for the companies’ all-electric
customers until the commission could determine the best long-term solution to the




                                         4
                               January Term, 2012




electricity rate increase brought about by the commission’s orders in
FirstEnergy’s distribution and electric-security-plan cases.      Specifically, the
commission ordered FirstEnergy to file tariffs for all-electric residential
customers that would return their electric rates to December 31, 2008 levels. Id.
at 3.   FirstEnergy filed Rider RGC—which provides another rate credit to
electric-heating customers in addition to Riders RDC and EDR—to comply with
the commission’s directive.
        {¶ 13} On March 18, 2010, FirstEnergy filed a motion to dismiss the
customers’ complaint in the common pleas court under Civ.R. 12(B)(1). The
motion asserted that the common pleas court lacked subject-matter jurisdiction
over the claims. On September 7, 2010, the trial court granted the motion, finding
that the PUCO has exclusive jurisdiction over the allegations in the complaint.
        {¶ 14} The customers appealed the trial court’s order on September 29,
2010. While the case was pending before the court of appeals, the commission
issued a decision in No. 10-176-EL-ATA that addressed the appropriate long-term
rates to be charged to all-electric residential customers of FirstEnergy.         The
commission ordered that Rider RGC—which provided a credit for electric-
heating customers to return their rates to 2008 levels—would be frozen for two
years and then phased out over the following six years. The commission also
ordered that the rate credits being provided to FirstEnergy’s electric-heating
customers through Riders RDC and EDR would remain unchanged. See Pub.
Util. Comm. No. 10-176-EL-ATA, at 8, 20 (May 25, 2011).
        {¶ 15} On October 21, 2011, the court of appeals affirmed the dismissal of
the customers’ claims for declaratory judgment, breach of contract, and injunctive
relief. The court of appeals found that each of these claims stemmed from the
companies’ alleged breach of promise to charge a discounted rate and that
challenges to rates and rate-related matters are within the exclusive purview of the
PUCO. 2011-Ohio-5434, 969 N.E.2d 1241, ¶ 54-56.



                                         5
                                SUPREME COURT OF OHIO




           {¶ 16} The appellate court, however, reversed the trial court’s decision
that the PUCO had jurisdiction over the customers’ fraud claim. The court of
appeals first determined that the trial court had jurisdiction because fraud is a civil
action that existed at common law in Ohio. Id. at ¶ 55, citing Milligan v. Ohio
Bell Tel. Co., 56 Ohio St. 2d 191, 195, 383 N.E.2d 575 (1978). The court also
determined that the PUCO’s expertise was not necessary to resolve the fraud
claim and that the act complained of was not a practice normally authorized by
the utility. Id. at ¶ 58-59, citing Allstate Ins. Co. v. Cleveland Elec. Illum. Co.,
119 Ohio St. 3d 301, 2008-Ohio-3917, 893 N.E.2d 824. Having determined on
two separate grounds that the trial court had jurisdiction over the fraud claim, the
court of appeals remanded that claim to the trial court for further proceedings. Id.
at ¶ 82.
           {¶ 17} FirstEnergy appealed to this court.     We accepted discretionary
jurisdiction over the appeal.
                                     DISCUSSION
                             Subject-matter jurisdiction
           {¶ 18} The sole question for our consideration is whether the court of
appeals erred in holding that the trial court—instead of the PUCO—has
jurisdiction over the customers’ fraud claim. For the reasons that follow, we
reverse the judgment of the court of appeals and reinstate the judgment of the
common pleas court.
           {¶ 19} The General Assembly enacted R.C. Title 49 to regulate the
business activities of public utilities, including the regulation of utility service and
the fixing of rates. Kazmaier Supermarkets, Inc. v. Toledo Edison Co., 61 Ohio
St.3d 147, 573 N.E.2d 655 (1991). R.C. 4905.26 confers exclusive jurisdiction on
the PUCO to adjudicate complaints filed against public utilities challenging any
rate or charge as “unjust, unreasonable, * * * or in violation of law.” See also
State ex rel. Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St. 3d 349, 2004-




                                           6
                                  January Term, 2012




Ohio-3208, 810 N.E.2d 953, ¶ 16; State ex rel. Illum. Co. v. Cuyahoga Cty. Court
of Common Pleas, 97 Ohio St. 3d 69, 2002-Ohio-5312, 776 N.E.2d 92, ¶ 18.
        {¶ 20} The court of common pleas, however, retains limited subject-
matter jurisdiction over pure tort and contract actions involving utilities regulated
by the commission. State ex rel. Ohio Edison Co. v. Shaker, 68 Ohio St. 3d 209,
211, 625 N.E.2d 608 (1994). See Kazmaier, 61 Ohio St. 3d at 154, 573 N.E.2d
655 (“pure common-law tort claims may be brought against utilities in the
common pleas court”); Milligan v. Ohio Bell Tel. Co., 56 Ohio St. 2d 191, 195,
383 N.E.2d 575 (1978) (claim that telephone company invaded customer’s
privacy was actionable in common pleas court); State ex rel. Illum. Co., 97 Ohio
St.3d 69, 2002-Ohio-5312, 776 N.E.2d 92, ¶ 32 (the commission has no
jurisdiction over pure contract claims that do not require consideration of R.C.
Title 49 or commission regulations). The PUCO is not a court and has no power
to ascertain and determine legal rights and liabilities. State ex rel. Dayton Power
& Light Co. v. Riley, 53 Ohio St. 2d 168, 170, 373 N.E.2d 385 (1978); New
Bremen v. Pub. Util. Comm., 103 Ohio St. 23, 30-31, 132 N.E. 162 (1921).
        {¶ 21} The question, therefore, is whether the customers’ fraud claim
relates to utility rates or service, or whether it is a pure tort action.
            The court of appeals’ reliance on Milligan was misplaced
        {¶ 22} We first address the court of appeals’ reliance on Milligan v. Ohio
Bell Tel. Co., 56 Ohio St. 2d 191, 383 N.E.2d 575. The court of appeals first held
that, pursuant to Milligan, the court of common pleas has subject-matter
jurisdiction to adjudicate the fraud claim “because fraud is a civil action that
existed at common law in Ohio.” 2011-Ohio-5434, 969 N.E.2d 1241, at ¶ 55.
        {¶ 23} This court held in Milligan that a court of common pleas lacks
jurisdiction to hear a complaint regarding a utility’s rates and services. Milligan,
paragraph two of the syllabus. The Milligan court also held that a common pleas
court has jurisdiction pursuant to R.C. 2305.01 to hear a properly stated invasion-



                                             7
                             SUPREME COURT OF OHIO




of-privacy claim against a public utility.       Milligan, paragraph three of the
syllabus. Thus, Milligan recognized that “pure common-law tort claims may be
brought against utilities in the common pleas court.” Kazmaier, 61 Ohio St. 3d at
154, 573 N.E.2d 655. This court did not hold in Milligan, contrary to the court of
appeals’ assertion, that the common pleas court has jurisdiction over an action
against a utility so long as the action existed at common law.
       {¶ 24} The court of appeals relied on the following language from
Milligan, 56 Ohio St. 2d at 195, 38 N.E.2d 575, to support its holding: “Whereas
the right of privacy has been recognized as a legal right existing at common law
in this state, * * * it follows that the Court of Common Pleas has subject-matter
jurisdiction pursuant to R.C. 2305.01 to hear a complaint alleging a violation of
this right by a utility.” 2011-Ohio-5434, 969 N.E.2d 1241, at ¶ 28.
       {¶ 25} Despite this language, the dispute over jurisdiction in Milligan did
not turn on the status of the claim as a common-law tort. Rather, jurisdiction over
the privacy claim turned on the fact that nothing in the record indicated that the
trial court lacked subject-matter jurisdiction. This court was “not convinced” that
the trial court properly dismissed the privacy claim for lack of jurisdiction
because the plaintiff in Milligan had set forth no operative facts regarding his
privacy claim. Id. at 195-196. Ohio Bell had likewise provided no evidence to
support its Civ.R. 12(B)(6) motion to dismiss for lack of jurisdiction. In short, the
record was silent as to whether the privacy claim involved utility rates or services
or whether it was a pure common-law tort. This court, therefore, had no basis to
uphold the trial court’s dismissal for lack of subject-matter jurisdiction. Id.
       {¶ 26} Furthermore, the court of appeals’ interpretation of Milligan finds
no support in our more recent decisions. We have held in cases involving public
utilities that merely casting the allegations in the complaint to sound in tort “is
insufficient to confer jurisdiction upon the common pleas court.” State ex rel.
Columbia Gas of Ohio, Inc. v. Henson, 102 Ohio St. 3d 349, 2004-Ohio-3208, 810




                                          8
                                 January Term, 2012
N.E.2d 953, ¶ 19. See also Hull v. Columbia Gas of Ohio, 110 Ohio St. 3d 96,
2006-Ohio-3666, 850 N.E.2d 1190, ¶ 34 (casting allegations to sound in tort or
contract is insufficient to confer jurisdiction on trial court); State ex rel. Illum. Co.
v. Cuyahoga Cty. Court of Common Pleas, 97 Ohio St. 3d 69, 2002-Ohio-5312,
776 N.E.2d 92, ¶ 21 (same). Moreover, in Allstate Ins. Co. v. Cleveland Elec.
Illum. Co., 119 Ohio St. 3d 301, 2008-Ohio-3917, 893 N.E.2d 824, ¶ 8, we
rejected the notion that alleging a common-law tort is sufficient, by itself, to
confer jurisdiction upon the common pleas court.
         {¶ 27} In sum, jurisdiction is not conferred in cases involving public
utilities based solely on the form of action. Allstate at ¶ 8; State ex rel. Columbia
Gas of Ohio, Inc. v. Henson, 102 Ohio St. 3d 349, 2004-Ohio-3208, 810 N.E.2d
953, ¶ 19. Instead, courts must look to the substance of the allegations in the
complaint to determine the proper jurisdiction.          State ex rel. Illum. Co. v.
Cuyahoga Cty. Court of Common Pleas, 97 Ohio St. 3d 69, ¶ 21, citing Kazmaier,
61 Ohio St. 3d at 154, 573 N.E.2d 655. See, e.g., Allstate at ¶ 14; Henson at ¶ 20.
We therefore find that the court of appeals erred when it held that pursuant to
Milligan, the common pleas court has subject-matter jurisdiction over the fraud
claim.
                                   The Allstate test
         {¶ 28} The court of appeals also held that the common pleas court had
jurisdiction over the fraud claim pursuant to Allstate Ins. Co. v. Cleveland Elec.
Illum. Co., 119 Ohio St. 3d 301, 2008-Ohio-3917, 893 N.E.2d 824. In Allstate, we
adopted a two-part test to determine whether the common pleas court or the
PUCO has jurisdiction over a tort action against a public utility. Under this test,
we ask (1) whether the PUCO’s administrative expertise is required to resolve the
issue in dispute and (2) whether the act complained of constitutes a practice
normally authorized by the utility. If the answer to either question is “No,” the
claim is not within the PUCO’s exclusive jurisdiction. Id. at ¶ 11-13.



                                           9
                              SUPREME COURT OF OHIO




            The court of appeals erred in applying the Allstate test
       {¶ 29} FirstEnergy contends that the court of appeals erred in applying the
Allstate test. We agree.
         Is the commission’s expertise necessary to resolve the issue?
       {¶ 30} The court of appeals determined that the PUCO’s expertise was not
necessary to resolve the fraud claim. The court, however, did not explain how it
reached that conclusion. 2011-Ohio-5434, 969 N.E.2d 1241, at ¶ 58. This was
error because many of the same determinations that the court of appeals said
would be necessary to resolve the contract claims—which the court of appeals
determined did require PUCO expertise to resolve—would be equally necessary
to resolve the fraud claim.
       {¶ 31} Before discussing the fraud claim, the court of appeals determined
that the PUCO’s expertise was required to resolve the contract claim because


       decisions would have to be made concerning: (1) whether [the
       customers] were promised rates that were in violation of the
       PUCO-approved tariffs or were not authorized by the PUCO; and
       (2) the amount of the rate overcharge, if any, based on an analysis
       of the difference between the charges imposed using the former
       discounted rates and the amounts charged based on the rates,
       discounts, and credits subsequently imposed after the discount
       program was eliminated.


2011-Ohio-5434, 969 N.E.2d 1241, ¶ 58.
       {¶ 32} In their fraud claim, the customers allege that the companies (1)
deceptively induced them to purchase all-electric homes and appliances by
promising them a discounted rate as long as they used electricity as their sole
source of energy and (2) eliminated the discounted rate in May 2009 and are




                                       10
                                January Term, 2012




charging them a higher rate, even though customers continue to maintain their all-
electric status. To prevail, the customers would have to prove, among other
things, that the companies guaranteed them a specific discounted rate and that
since May 2009, the companies have charged them more than the promised rate.
To determine whether the customers are being overcharged will require
comparing the discounted rate to the rate charged after May 2009.              Such
comparisons will in turn require a review of the companies’ various residential
rate schedules and customer billing records. And given the PUCO’s authority to
set rates and approve tariff schedules, any review will also require analysis of
various orders entered by the commission. See generally R.C. 4905.22, 4905.30,
and 4905.32.
       {¶ 33} Such a review could prove particularly difficult in this case.
According to the customers’ complaint, the companies’ fraudulent conduct
allegedly lasted nearly 40 years and involved over 60 named plaintiffs. And
before the commission consolidated the companies’ residential rate schedules into
one schedule in 2009, CEI had 12 residential rate schedules and Ohio Edison had
7. See In re FirstEnergy, Pub. Util. Comm. No. 07-551-EL-AIR, at 23, fn. 1 (Jan.
21, 2009). Another complicating factor is that the discount rate charged to all-
electric customers was not a fixed charge. Under the companies’ rate design for
all-electric customers, the rate charged to customers varied depending on the
amount of electricity the customer used. See Pub. Util. Comm. No. 10-176-EL-
ATA, at 2 (May 25, 2011) (describing the declining block rate structure). Thus,
any comparison of the discount rate and the postdiscount rate would require a
review of charges that varied from month to month based on the amount of
electricity a customer used. In addition, beginning in 2009, the commission
issued a series of orders that approved rate credits (Riders RDC, EDR, and RGC)
for all-electric customers that were designed to mitigate the elimination of the rate
discounts. See Pub. Util. Comm. No. 07-551-EL-AIR, at 23–24 (Jan. 21, 2009);



                                         11
                            SUPREME COURT OF OHIO




No. 08-935-EL-SSO, at 9–10 (Mar. 25, 2009); No. 10-388-EL-SSO (Aug. 25,
2010); and No. 10-176-EL-ATA, at 8, 20 (May 25, 2011). Consideration of these
credits would be necessary to decide whether the customers are being
overcharged, as they allege, and if so, by how much.
       {¶ 34} In Kazmaier, this court held that the commission’s expertise was
required to determine the existence and amount of a rate overcharge, which
“would require an analysis of the rate structure and various charges that were in
effect under each of the tariff schedules during the period.” 61 Ohio St. 3d at 153,
573 N.E.2d 655. Likewise, the customers’ fraud claim requires a determination
whether the companies are overcharging all-electric customers by eliminating the
discounted rate. Thus, resolution of the fraud claim in this case requires the same
kind of analysis that Kazmaier stated was best accomplished by the PUCO. In
short, the commission is the fact-finder best suited to review and analyze various
charged rates, rate designs, tariff schedules, and commission orders. We therefore
conclude that the commission’s expertise is required to resolve the fraud claim.
                Does the act complained of constitute a practice
                      normally authorized by the utility?
       {¶ 35} As to the second part of the Allstate test, the court of appeals
determined that with respect to the fraud claim, the act complained of did not
constitute a practice normally authorized by the utility. The court of appeals,
however, failed to clearly identify the act of the companies that the customers
were complaining of. Nor did the appellate court clearly articulate why that act
was not a practice normally engaged in by the companies. 2011-Ohio-5434, 969
N.E.2d 1241, ¶ 58.
       {¶ 36} After review of the customers’ complaint, we find that the act
complained of here was the companies’ offer to charge a discount rate to
customers who used electricity as their main source of energy. Offering special or
discounted tariff rates to certain customers is a practice normally engaged in by




                                        12
                                January Term, 2012




the utility.   In fact, the practice is specifically authorized by statute.   R.C.
4905.31, which allows for “reasonable arrangement[s]” between utilities and
customers, permits a public utility to classify its customers for rate-making
purposes. R.C. 4905.31 also gives the commission the authority to approve rates
tailored to govern a specific customer’s service. See In re Application of Ormet
Primary Aluminum Corp., 129 Ohio St. 3d 9, 2011-Ohio-2377, 949 N.E.2d 991,
¶ 1. Likewise, R.C. 4905.33 allows the charging of different or special rates
unless the utility is performing “a like and contemporaneous service under
substantially the same circumstances and conditions.” And R.C. 4905.35 allows
utilities to make or give preferences and advantages to customers, so long as they
are not “undue or unreasonable.” See, e.g., Weiss v. Pub. Util. Comm., 90 Ohio
St.3d 15, 734 N.E.2d 775 (2000) (rejecting the argument that the utility’s
program—which charged discount rates only to certain customers located within
the utility’s service territory—violated R.C. 4905.33 and 4905.35).
        {¶ 37} In sum, the statutes and case law do not require absolute uniformity
in rates and prices; they allow utilities to charge different and unequal rates so
long as there is some actual and measurable difference in the furnishing of
services. See Mahoning Cty. Twps. v. Pub. Util. Comm., 58 Ohio St. 2d 40, 43-44,
388 N.E.2d 739 (1979). Thus, because the offering of special or discount rates is
a practice normally engaged in by public utilities and authorized by the
commission, it follows that the commission is best suited to adjudicate any claims
regarding the reasonableness and lawfulness of the companies’ offer.
                                   CONCLUSION
        {¶ 38} Based on the foregoing, we find that the customers’ fraud claim is
not a pure tort action. The fraud claim is, in essence, a claim that the companies
are overcharging the customers for electric service. No matter how their claim is
labeled, the customers are challenging the propriety of the rates that the
companies are charging for all-electric service. Complaints challenging the rates



                                        13
                             SUPREME COURT OF OHIO




charged for utility service fall within the exclusive jurisdiction of the PUCO.
R.C. 4905.26.
       {¶ 39} Therefore, we reverse the judgment of the court of appeals and
reinstate the order of the trial court dismissing the fraud claim.
                                                                     Judgment reversed.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
and CUPP, JJ., concur.
       PFEIFER, J., dissents and would affirm the judgment of the court of
appeals.
                               __________________
       Jones Day, David A. Kutik, Jeffrey Saks, and Chad Readler, for
appellants, FirstEnergy Corporation, the Cleveland Electric Illuminating
Company, and Ohio Edison Company.
       Michael E. Gilb and James E. Grendell, for appellees.
                             ______________________




                                          14